Exhibit 10.23
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2


Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission
 
THIRD AMENDMENT TO THE ENERGY MANAGEMENT AGREEMENT
between
BEAR ENERGY LP
and
MMC ENERGY NORTH AMERICA, LLC; MMC CHULA VISTA, LLC; and MMC ESCONDIDO, LLC


This THIRD AMENDMENT dated as of March 25, 2008 (this “Third Amendment”), is
made and entered into by and between BEAR ENERGY LP (“Bear”) and MMC ENERGY
NORTH AMERICA, LLC; and MMC CHULA VISTA, LLC (“Chula Vista”); MMC ESCONDIDO, LLC
(“Escondido”) (collectively “MMC”, and together with Bear, the “Parties”).


WITNESSETH


WHEREAS, (i) the Parties have entered into the Energy Management Agreement dated
November 21, 2006 (the “Chula Vista & Escondido EMA”); (ii) the Parties have
entered into the EEI Master Power Purchase and Sale Agreement dated November 21,
2006, with the Gas Annex thereto, between Bear and Chula Vista; the EEI Master
Power Purchase and Sale Agreement dated November 21, 2006, with the Gas Annex
thereto, between Bear and Escondido; the Master Netting, Set-Off and Consent
Agreement dated November 21, 2006 between Bear and Escondido, Chula Vista, MMC
North America, LLC and MMC Energy Inc.; and the EEI Collateral Annex dated
November 21, 2006 between Bear and Escondido, Chula Vista, MMC North America,
LLC and MMC Energy Inc. (collectively, with the Chula Vista & Escondido EMA, the
“MMC Agreements”); (iii) the Parties have entered into the First Amendment to
the MMC Agreements, dated as of November 30, 2006; (iv) the Parties, together
with MMC Mid-Sun, LLC, entered into the Second Amendment and Joinder Agreement
to certain MMC Agreements on December 28, 2006; and (v) the Parties entered into
the Second Amendment to the Chula Vista & Escondido EMA on March 21, 2007;


WHEREAS, the Parties desire to extend the term of the Chula Vista & Escondido
EMA and to clarify certain provisions thereof;


WHEREAS, the Parties hereto desire to amend the Chula Vista & Escondido EMA
accordingly; and





[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
1

--------------------------------------------------------------------------------


NOW THEREFORE, for and in consideration of the agreements herein made and other
good and valuable consideration, the Parties hereto agree as follows:


I. AMENDMENT TO CHULA VISTA & ESCONDIDO EMA


As of March 1, 2008, the Chula Vista & Escondido EMA shall be amended as
follows:
(a) The introductory paragraph shall be amended by deleting “December 1, 2006”
and replacing these words with “March 1, 2008.”


(b) In Section 1.1, under definition of “Effective Date,” the words “December 1,
2006” shall be replaced with the words “March 1, 2008.”



 
(c)
Section 2.1 shall be amended as follows:



i. The words “one (1) year from the Effective Date” shall be replaced with the
words “on December 31, 2008;”


ii. The words “December 1, 2006” shall be replaced with the words “March 1,
2008;” and


iii. The words “November 30, 2006” shall be replaced with the words “February
29, 2008.”



 
(d)
Section 2.2 shall be deleted and replaced in its entirety with the following:



“Section 2.2 Renewal Term. The term of this Agreement shall be extended for an
additional one (1) year (the “Renewal Term”) upon ninety (90) days written
notice by MMC to Energy Manager.”


(e) Section 2.3 shall be amended to delete the words “either Party terminates
this Agreement upon giving sixty (60) days prior written notice to the other
Party (a “Termination Notice”), with such sixtieth (60th) day constituting the
Termination Date;” and replace them with the words “MMC terminates this
Agreement upon giving thirty (30) days prior written notice to Energy Manager or
Energy Manager terminates this Agreement upon giving sixty (60) days prior
written notice to MMC (each, a “Termination Notice”), with such thirtieth (30th)
or sixtieth (60th) day, as appropriate in context, constituting the Termination
Date;”.


(f) Section 8.1 shall be amended as follows:
 
 


[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
2

--------------------------------------------------------------------------------


i. The words [***] shall be replaced with the words [***]; and


ii. The following shall be added at the end thereof: “; provided, further, that
in the event that MMC extends the term of this Agreement pursuant to Section 2.2
hereof, the Parties agree to negotiate in good faith to determine a revised
Facility Budget for each month in the Renewal Term.”


(g) Section 8.3 shall be deleted and replaced in its entirety with the
following:


“Section 8.3 Monthly Settlement Statement.


(a) Not later than the tenth (10th) day of each month following the Billing
Period in which the relevant Services were rendered, Energy Manager shall render
to MMC a preliminary statement showing estimated calculations of and setting
forth in total for such Billing Period on an aggregate basis and, as applicable,
(i) the total Gross Margin, (ii) the Monthly Management Fee, (iii) revenues
realized by or for MMC, (iv) Gas Payments due Energy Manager from MMC, and (v)
any other costs incurred by MMC or on MMC’s behalf.


(b) Not later than the twentieth (20th) day of each month following the Billing
Period in which the relevant Services were rendered, Energy Manager shall render
to MMC a final statement (the “Monthly Settlement Statement”) showing the
calculation of and setting forth in total for such Billing Period on an
aggregate basis and, as applicable, (i) the Fixed Monthly Fee, (ii) Gas Payments
due Energy Manager from MMC, and (iii) any other costs incurred by MMC or on
MMC’s behalf. As Energy Manager receives invoices from CAISO setting forth
preliminary and final information regarding amounts due to or from CAISO for the
relevant Billing Period, or any other relevant information, Energy Manager shall
promptly update the Monthly Settlement Statement as necessary regarding: (i) the
Total Gross Margin, (ii) the Monthly Management Fee, (iii) revenues realized by
or for MMC, (iv) Gas Payments due Energy Manager from MMC, and (v) any other
costs incurred by MMC or on MMC’s behalf (each, an “Updated Monthly Settlement
Statement”).”


(h) Section 8.4 shall be deleted in its entirety and replaced with the words
“INTENTIONALLY DELETED.”


(i) Section 8.5(a) shall be amended to include the following at the end thereof:
“; provided, however, that Energy Manager shall not be required to make any
payments to CAISO on MMC’s behalf until MMC first pays Energy Manager for the
full amount Energy Manager has indicated is owed to CAISO in the applicable
Monthly Settlement Statement, and shall have no liability for any late fees or
other penalties owed to CAISO if such fees or penalties were incurred due to the
failure of MMC to pay Energy Manager in advance of Energy Manger making any such
payments; provided, further, that Energy Manager shall not be required to make
any payments to MMC to the extent that CAISO has not paid Energy Manager for
amounts due relating to this Agreement. Within five (5) days of the receipt of
any Updated Monthly Settlement Statement, or on the next Business Day if such
day is not a Business Day, each Party shall render to the other Party by wire
transfer payment in immediately available funds the positive difference due
under any Updated Monthly Settlement Statement for the Billing Period in which
the relevant Services were rendered.”


(j) Section 8.5(b) and Section 8.5(c) shall be amended to add the words “or
Updated Monthly Settlement Statement” after each usage of the term “Monthly
Settlement Statement.”


(k) Article VIII shall be amended to add the following new Section 8.9:


“Section 8.9 Amounts Owed Following Termination. Upon the termination of this
Agreement for any reason, Sections 8.3, 8.4, 8.5 and 8.6 shall remain in force
as necessary to provide for the payment of amounts owed hereunder relating to
the period prior to the termination hereof.”
 
 


[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
3

--------------------------------------------------------------------------------


(k) Exhibit C shall be deleted in its entirety and replaced with the Exhibit C
attached hereto as Attachment A. To the extent that the revised Facility Budget
in Attachment A pertains to months prior to the Effective Date, as amended
herein, the Parties agree to apply the Facility Budget retroactively to
determine any incentive fees due and owing to Energy Manger for such months.


II. MISCELLANEOUS


(a) Except as amended hereby, all other terms and conditions of the MMC
Agreements shall remain the same and in full force and effect. If any of the
terms in this Third Amendment contradict the terms of any of the MMC Agreements,
the terms of this Third Amendment will control.


(b) This Third Amendment may be executed in multiple counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same instrument.


(c) Any and all references to the MMC Agreements shall hereafter refer to the
MMC Agreements as amended by this Third Amendment and as the same may be
amended, supplemented or modified from time to time. Unless otherwise defined
herein, capitalized terms not defined herein shall have the same meanings
assigned to such terms in the MMC Agreements.


[remainder of this page left blank intentionally]
 
 
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Third Amendment
effective as of the date first written above.


BEAR ENERGY LP
 
MMC ENERGY NORTH AMERICA, LLC
By:
/s/ Paul Posoli
 
By:
/s/ Denis Gagnon
Name:
Paul Posoli
 
Name:
Denis Gagnon
Title:
Senior Managing Director
 
Title:
Chief Financial Officer
   
 
MMC CHULA VISTA, LLC
 
     
By:
/s/ Denis Gagnon
     
Name:
Denis Gagnon
     
Title:
Chief Financial Officer
               
MMC ESCONDIDO, LLC
               
By:
/s/ Denis Gagnon
     
Name:
Denis Gagnon
     
Title:
Chief Financial Officer

 
 
 


[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
5

--------------------------------------------------------------------------------



ATTACHMENT A


Exhibit C: Facility Budget


[***]










[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.



--------------------------------------------------------------------------------

